DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022, has been entered.
Claims 2, 4, 6, 10-11, 13-18, 20, and 32-33 are amended and claims 1, 3, 5, 19, and 30-31 are canceled without prejudice or disclaimer. Claims 2, 4, 6, 10-11, 13-18, 20-29, and 32-33 are
Pending and examined herein.
Response to Amendment
The rejection of Claims 1-6, 10-11, and 13-33 under 35 U.S.C. 112(b) is withdrawn in view of amendment to the claims.
The rejection of Claim 30 under 35 U.S.C. 112(d) is withdrawn in view of amendment to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed April 28, 2022 as applied to claims 1-6, 10-11, and 13-33. Applicant’s arguments filed on June 28, 2022 have been fully considered but they are not persuasive.
Claims 2, 4, 6, 10-11, 13-18, 20-29, and 32-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20180073012) in view of Mahfouz et al (US 20170114351) and Zalatan et al (US 20170233762).
Claim 18 is directed to a method of producing a genetically modified plant, comprises introducing a system for base editing of a target sequence in the plant genome into the plant, whereby the guide RNA targets the base-editing fusion protein to a target sequence in the plant genome, resulting in one or more A in the target sequence being replaced with G, and wherein the system comprises at least one of the following i) to v): 
i) a base-editing fusion protein, and a guide RNA; 
ii) an expression construct comprising a nucleotide sequence encoding a base-editing fusion protein, and a guide RNA;  
iii) a base-editing fusion protein, and an expression construct comprising a nucleotide sequence encoding a guide RNA; 
iv) an expression construct comprising a nucleotide sequence encoding a base-editing fusion protein, and an expression construct comprising a nucleotide sequence encoding a guide RNA; 
v) an expression construct comprising a nucleotide sequence encoding a base-editing fusion protein and a nucleotide sequence encoding a guide RNA; 
wherein the base-editing fusion protein comprises a nuclease-inactivated CRISPR effector protein and a DNA-dependent adenine deaminase, the guide RNA being capable of targeting the base-editing fusion protein to a target sequence in the plant genome, thereby the base-editing fusion protein results in one or more A in the target sequence being replaced by G, 
wherein the nuclease-inactivated CRISPR effector protein is a nuclease-inactivated SpnCas9, which comprises the amino acid sequence set forth in SEQ ID NO: 3, 
wherein the DNA-dependent adenine deaminase: 
i. is a variant of E. coli tRNA adenine deaminase TadA (ecTadA), which comprises the following mutations relative to wild-type ecTadA: W23R, H36L, P48A, R51L, L84F, A106V, D108N, H123Y, S146C, D147Y, R152P, E155V, I156F, and K157N, and thereby can accept single-stranded DNA as a substrate, and 
ii. is fused to the N-terminus of nuclease-inactivated CRISPR effector protein, and 
iii. the N-terminus of said DNA-dependent adenine deaminase variant is fused with a corresponding wild-type adenine deaminase; wherein the base-editing fusion protein comprises at least three nuclear localization sequences (NLSs) at the C-terminus, 
wherein the guide RNA is an enhanced single guide RNA (esgRNA) comprising a 20 nucleotide spacer, and 
wherein the introduction is carried out in the absence of selection pressure.  
Regarding claim 18, Liu teaches compositions, kits, and methods of modifying a polynucleotide (e.g., DNA) using an adenosine deaminase and a nucleic acid programmable DNA binding protein (e.g., Cas9) ([0002]), e.g., fusion protein comprises one or more linkers used to attach an adenine deaminase (e.g., ecTadA) to a nucleic acid programmable DNA binding protein (e.g., Cas9), or, the fusion protein comprises one or more nuclear localization sequences (NLS). 
Specifically, the ecTadA of Liu comprises all of the mutations relative to wild-type ecTadA: W23R, H36L, P48A, R51L, L84F, A106V, D108N, H123Y, S146C, D147Y, R152P, E155V, I156F, and K157N. (see Liu, SEQ ID NO: 692 and sequence alignment below). The ecTadA variant is fused to the N-terminus of nuclease-inactivated CRISPR effector protein, and the N-terminus of the ecTadA variant is fused with a corresponding wild-type ecTadA (see Liu, SEQ ID NO: 692). Liu teaches their product and method for generating an A to G modification comprising a Cas9 and adenosine deaminase as a fusion protein, wherein the A to G mutation is caused by ecTadA variants. See claim 308. See also paragraph 0005. Liu teaches that these variants include D108N. See paragraph 0003. Liu also teaches wild-type TadA deaminases used as a fusion partner. See claim 305. See also paragraph 0007. Liu teaches the use of a linker. See paragraph 0009. Liu teaches the use of N- and C- terminal nuclear localization signals. See paragraph 0321. Liu teaches the use of multiple nuclear localization signals. See paragraphs 0006 and 0009. Liu also teaches their nuclease, inactivated Cas9 comprising a D10A substitution. See paragraph 0202. Liu teaches a single guide RNA. See paragraph 0210. Liu teaches their SEQ ID NO: 700 which has 98.6% identity to the instant SEQ ID NO: 39. The differences are the result of an additional LK that separates the ecTadA from the Cas9 endonuclease and additional copies of "SGGSPKKKRKV" appended to the end of the instant SEQ ID NO: 39. Liu teaches their SEQ ID NO: 700 which has 100% identity to SEQ ID NO: 2. SEQ ID NO: 2 ends with the wildtype sequence AQKKAQSSTD. Thus, the sequence is fused with a wild-type adenine deaminase.
Liu teaches their SEQ ID NO: 35 which has 100% identity to SEQ ID NO: 3. See alignment below.
Thus, Liu teaches all elements of Claim 18, except the following: Liu does not teach an at least three copies NLSs. Liu does not teach a spacer of 20 nucleotides in length in the guide RNA; and Liu does not teach the step of introducing the system to into the plant in the absence of selection.
Mahfouz teaches that the introduction of a guide RNA molecules into plants overexpressing Cas9 endonuclease, in absence of a selectable marker. See paragraph 0082. Mahfouz teaches the presence of 1-10 NLSs. See paragraph 0191.
Zalatan teaches a spacer in the guide RNA (they call it a scaffold RNA) of 20 ucleotides. See claim 1.
Regarding the depend claims:
Liu teaches A142N. See Table 4. Liu teaches linkers of 32 ammo acids in length. See parag. 0203.
Mahfouz teaches transgenic plants comprising an expression construct containing a 35S promoter. See paragraph 0239. Mahfouz teaches screening of plants to detect mutations. See Example 5. Mahfouz teaches wheat, a monocot. See paragraph 0137. Mahfouz teaches altered traits relative to a wild-type plant as a result of the transgenic plant, wherein the altered trait is obtained by breeding and is found in the progeny. See paragraph 0135. See also paragraph 0115. Mahfouz teaches that transgene free plants because transient transformation does not integrate into the host organelle. See paragraph 0162. Mahfouz teaches the use of Agrobacterium for plant transformation. See paragraph 0079.
Zalatan teaches their SEQ ID NO: 13 which has 100% identity to the instant SEQ ID NO: 139. 
In conclusion: 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to adapt the adenosine deaminase method of Liu in the genome modified plants of Mahfouz. One of ordinary skill in the art would have been motivated to make such a modification because precise genome edits at a particular base, i.e. an A to G conversion, is a "powerful new research tool" according to Liu. See paragraph 0001. Furthermore, Liu teaches that these methods can be applied generally to eukaryotic cells. See paragraph 0004. The ordinary artisan would have had a reasonable expectation of success given that CRISPR/Cas9 and ecTadA are of bacterial origin but have shown success in eukaryotic cells. Furthermore, given the knowledge with respect to molecular cloning, the ordinary artisan would have reasonably expected success modifying the disclosure of Liu for plant-based expression of the recombinant fusion protein that results in an A to G mutation. Finally, because the function of ecTadA is to generate A to G mutations, the ordinary artisan would have reasonably expected that ecTadA would retain its function in another heterologous eukaryotic cell because Liu and Mahfouz show that bacterial proteins retain function in eukaryotic cells.
With respect to SEQ ID NO: 39, the Examiner notes that the additional LK found in the instant SEQ ID NO: 39 can be explained by the AflII restriction site. Mahfouz teaches that AflII restriction site in Figure 20. It is noted that the AflII restriction site contains the following sequence: CTTAAG. When translated, CTTAAG is LK. 
Furthermore, Mahfouz teaches the utility of 1-10 NLSs, and Liu teaches that NLS signals include PKKKRKV. See paragraph 0208. Liu also teaches the use of SGGS linkers. See paragraph 0203. Thus, it would have been prima facie obvious to modify the teachings of Liu in view of Mahfouz to arrive at the instant SEQ ID NO: 39. The ordinary artisan would have been motivated to add a restriction site in front of the Cas9 region for the purposes of molecular cloning because the usage of restriction sites are routine in the art.
With respect to SEQ ID NO: 32, the Examiner notes that this sequence appears to be a wheat-codon optimized variant encoding SEQ ID NO: 39. Mahfouz teaches that proteins can be codon-optimized to increase the frequency of codon usage designed to mimic the preferred codon usage of the host plant cell. See paragraph 0090. See also paragraph 0140. Thus, given the protein sequence of Liu and Mahfouz discussed above, one of skill in the art would have been motivated to codon optimize the nucleic acid molecule, especially in view of Liu and Mahfouz.
One of ordinary skill in the art would have had a reasonable expectation of success codon optimizing this sequence using a codon table because optimizing codons for a particular cell is a routine process and because of the degeneracy of the genetic code, especially in view of both Liu (see paragraph 0388) and Mahfouz.
Furthermore, it would have been obvious and within the scope of one of ordinary skill in the art to utilize the single guide RNA scaffold taught by Zalatan. One of ordinary skill in the art would have been motivated to use the single guide RNA scaffold by Zalatan because the use of any sgRNA scaffold for the purposes of directing Cas9 to a target site would have been the substitution of functional equivalents, especially absent evidence to the contrary or any unexpected result. The ordinary artisan would have had a reasonable expectation of success utilizing the sequence of Zalatan because molecular cloning method were well known to those of ordinary skill in the art.
Response to Arguments:

Applicant argues that Liu does not teach feature of the invention, including: 3 NLSs and a 20 nucleotide spacer in a guide RNA. See page 10.
This is not persuasive because the rejection is predicated upon the combination of references and not Liu alone.
Applicant argues that Gaudelli's results confirm that the CAS9 fusion protein comprising mutations W23R, H36L, R51L, Sl46C, Kl57N, Al06V, Dl08N, P48A, L84F, H123Y, I156F, D147Y, El55V, and Rl52P in the ecTadA (ABE7.10 construct) can introduce A-T to G-C point mutations much more efficiently. This argument is not persuasive as Gaudelli only reinforces the teachings of the prior art as discussed above.
Applicant argues the instantly claimed system is surprisingly effective at base editing and reduced frequency of insertions and deletions, citing examples 5 and 6 and figures 7-8 and 11-13. See page 10 of the remarks. This is not found persuasive. As an initial matter, the claims are not commensurate in scope with the claimed invention. It is noted that the system is not limited to any specific cell type whereas Examples 5 and 6 are solely directed toward rice mutations. Even assuming that there was evidence of an unexpected result, which is not the position of the Examiner, the claims are not commensurate in scope with the alleged benefit.
Furthermore, the prior art discloses general conditions, such as the presence of multiple NLSs and the 20 nucelotide spacer length. Indeed, the enhanced sgRNA asserted by Applicant already exists in the prior art. Applicant has merely optimized conditions through routine optimization of the presence of NLSs and spacer length. See MPEP 2144.05(II)(A).
Applicant alleges other researchers, published after the filing of this Application, show the surprising effects of the claimed base-editing fusion protein and guide RNA system:
Monsur et al., Base editing: The ever expanding clustered regularly interspaced
short palindromic repeats (CRISPR) tool kit for precise genome editing in plants. Genes (2020) 11( 4), 466 ("Monsur") discusses the effects of the claimed base-editing fusion protein in different plants such as wheat, rice, Arabidopsis, poplar, tobacco, rapeseed, and in different plant cell types such as protoplasts and immature embryos. See p. 5-9 of Monsur, as well as Table 1. Further, Yuanet al., "Plant-based biosensors for detecting CRISPR-mediated genome engineering." ACS Synthetic Biology (2021) 10.12: 3600-3603 discusses the use of the claimed base-editing fusion protein PABE-7 in different plants along with different biosensors, finding that the PABE-7 protein could mediate Cas9 expression in Arabidopsis thaliana protoplasts and Nicotiana benthamiana (tobacco) leaves. See Yang, p. 3600, right column.
Monsur further discloses that "Notable findings were reported in studies developing specific traits in plants using evolved BEs (from useful BEs to effective PBEs), and the efficiencies of these BEs were also evaluated. Li et al. reported that the ABE system could be used to efficiently introduce point mutations in plants. Six rice genes……were edited using a successfully developed ABE. Furthermore, P ABE-7 BE, which exhibits high mutation efficiency, has been widely used." See Monsur, p.8.

Remarks, p. 11. 
This is not persuasive since both references only serve to reinforce the reasonable expectation of success, for the skilled artisan to follow the combined teachings of the prior ar as discussed above. Both articles, demonstrated that, following the state of the prior art, with routine optimization, successes—not failure—in applying the teachings to plant genome editing, would have been reasonably expected.
Applicant argues that Mahfouz does not teach that NLSs can be fused to a base-editing fusion protein with Cas endonuclease. See page 12 of the remarks.
This is not persuasive because Liu teaches that NLSs can be fused to the hybrid fusion protein. The instant rejection is an obviousness rejection. Mahfouz need not teach every limitation.
Applicant argues that Zatalan is silent with respect to base-editing fusions. See page 13 of the remarks.

This argument is not persuasive because it is the combination of references that are at issue. The instant rejection is not an anticipation rejection and there is no need for a single reference to disclose the entirety of the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In conclusion, Applicant’s arguments have not been found persuasive. Particularly, regarding the argument against routine optimization, Applicant is invited to consult MPEP 2144.05(III) which suggest that a persuasive rebuttal could be made by showing the criticality of the range, and/or by showing that the art, in any material respect, teaches away from the claimed invention. It is noted that however, the Remarks as filed has not achieved that.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            PRIMARY Examiner, Art Unit 1663